Citation Nr: 1633884	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  10-39 132	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability, to include degenerative disc disease, low back strain, and paracentral disc bulge, claimed as residuals of a low back injury.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to September 1996, and from November 2001 to June 2002.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO denied service connection for lower back injury (herniated disc).  In September 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

In July 2014, given other back disorder diagnoses of record, the Board expanded the claim on appeal to encompass additional back diagnoses of record (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.   After accomplishing further action, the AMC continued to deny the claim (as reflected in a March 2016 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.   
As a final preliminary matter, the Board again notes (as noted in the July 2014 remand), that, after having two hearings rescheduled, the Veteran failed to report, without good, cause for a Board hearing at the RO (Travel Board hearing) scheduled for a date in April 2014.  Under these circumstances, his Board hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704 (2015). 

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

For reasons expressed below, the claim on appeal (now, further expanded to include paracentral disc bulge)  s, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

in the July 2014  remand, the Board found that the February 2011 VA opinion was inadequate; therefore, pursuant to the remand, the Veteran was afforded  a new VA examination in February 2016.  

The February 2016 VA examiner opined that the Veteran's back condition, was less likely as not due to or the result of his active service.  The VA examiner noted that the Veteran was seen once for what was diagnosed as a "paralumbar sprain," after which he was treated and released.   The VA examiner also noted that the ensuing medical record was silent for any return visits for any persistent, recurring or chronic lower back complaints or back disorder, including in his 2000 induction examination.  The VA examiner explained that sprains are acute events that generally occur from a repetitive motion activity, twisting, fall, etc., and that each sprain is a unique event.  As such, the VA examiner indicated that (muscle and ligament) sprains when given enough time, rest, and medication, it will resolve without permanent sequelae.  The VA examiner concluded that such appeared to be the case here since the medical record after this acute event was silent for any further back complaints.  In addition, the examiner noted that the Veteran has gained about 100 pounds (BMI nearly 40) since he was on active and reserve duty and that such marked weight gain can have a significant impact on the vertebrae and disks of the back as well as other weight bearing joints.  

Here, the VA examiner inaccurately noted that the Veteran was diagnosed with "paravertebral sprain," as the Veteran's November 1994 STRs reflect that he was treated for a "paravertebral spasm."  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise lacks probative value).  Furthermore, as the stated rationale was e lack of medical documentation to suggest ongoing problems with the back injury and the Veteran's 2000 induction examination noted no abnormality or back disorder; however, it does not appear that the examiner not appear to fully consider of the Veteran's assertions, to include the statement in his  September 2010 substantive appeal  that he incurred a sprain/strain during training in 1994 as result of heavy-lifting, including carrying up to two-hundred-forty pounds of ammunition and other equipment, as well as other strenuous activities, and that he has experienced back pain ever since.  Notably, it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  See Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). 

In addition, although, as indicated above, the record reflects  diagnoses of degenerative disc disease, lumbar strain, and a paracentral disc bulge,  the VA examiner only generally addressed the etiology of the Veteran's "current back condition," and did not explicitly address each diagnosis of record   Therefore, it is unclear whether the VA examiner considered all of the Veteran's back disorders in rendering his opinion. 

These deficiencies necessitate another remand of this matter.  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, remand of this matter to obtain further medical opinion-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve this claim.  Id.  See also 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

To this end, the AOJ should arrange to obtain an addendum opinion from the February 2016 VA examiner, or from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA North Florida Health Care System and that records dated through March 2016 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since March 2016.

Regarding private treatment records, in an October 2008 VA treatment record, the Veteran indicated that he had been diagnosed with a vertebral disc bulge in 2004.  The Veteran reported that he was out of work for the past two months due to his back pain related to a workman's compensation claim.  Notably, the Veteran's November 2008 claim application reflects that the Veteran indicated that he in in receipt of workman's compensation benefits for a low back strain.  However, the record does not show that the AOJ has attempted to obtain any private treatment record dating back to 2004 or any worker's compensation records.  

Therefore, the  AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or identify and provide information and authorization to obtain private treatment records and worker's compensation records pertaining to his back dating back to 2004 and the 2008 low back strain injury .

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.   

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the VA North Florida Health Care System all outstanding, pertinent records of evaluation and/or treatment of the Veteran since March 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate information and authorization, to obtain all outstanding, pertinent, private (non-VA) records, to include private treatment records dating from 2004 and any and all worker's compensation records pertaining to the 2008 low back strain injury. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the clinician who provided the February 2016 opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physician (preferably, an orthopedist) based on claims file review (if possible).  Only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 

If an examination is conducted, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all back disability(ies) currently present or validly diagnosed at any time pertinent to the current claim, to include degenerative disc disease, lumbar back strain, and paracentral disc bulge (even now asymptomatic or resolved).

Then, with respect to each such diagnosed back disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, particularly to his in-service November 1994 complaint of back pain and diagnosis of right paravertebral spasm.  

In addressing the above, the examiner  must consider and discuss all lay assertions-to include the Veteran's assertions as to the nature, onset and continuity of symptoms.  In this regard, the physician is advised that the Veteran is competent to report events, injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



